DETAILED ACTION
In response to remarks filed 27 January 2021
Status of Claims
Claims 1-6, 9-11, 13 and 15-21  are pending;
Claims 1-6, 9-11, 13 and 15-21  are currently amended;
Claims 7, 8, 12 and 14 are cancelled;
Claims 1-6, 9-11, 13 and 15-21 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 27 January 2021 have been fully considered but they are moot since the reference submitted by applicant with an IDS has been used to reject the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robl (U.S. Patent Application Publication No. 2013/0318841).
As to Claim 1, Robl discloses a quick coupler for coupling the pin of an attachment to earth working machinery, the coupler comprising:
A wedge locking element (#66) slidingly retained in the quick coupler and configured to move in a linear direction (#72) for coupling the pin (#36) of an attachment to earth working machinery, the wedge locking element including a sloping wedge surface (Wedge shaped portion of #66 proximate #36), wherein projecting from the wedge surface is an engagement surface (#74) with which the attachment pin (#36) can engage but not apply any substantial loading to the wedge locking element in the event of failure of a driving force maintaining the 
A clamp device (#92) operable to retain the pin (#36) with the pin engagement surface in the event of said failure of the driving force, wherein the clamp device is mounted to the wedge locking element. 
As to Claim 2, Robl discloses the invention of Claim 1 (Refer to Claim 1 discussion). Robl also discloses wherein the pin engagement surface (#74) is located at and forms the distal leading part of the wedge.
As to Claim 3, Robl discloses the invention of Claim 2 (Refer to Claim 2 discussion). Robl also discloses wherein the pin engagement surface (#74) is substantially planar.
As to Claim 4, Robl discloses the invention of Claim 3 (Refer to Claim 3 discussion). Robl also discloses wherein the pin engagement surface (#74) lies in a plane that is substantially in line with the direction in which the locking element is, in use, moved by the driving force.
As to Claim 5, Robl discloses the invention of Claim 4 (Refer to Claim 4 discussion). Robl also discloses wherein the wedge locking element is adapted to couple to an hydraulic linear actuator (#71).
As to Claim 6, Robl discloses the invention of Claim 5 (Refer to Claim 5 discussion). Robl also discloses wherein the wedge locking element forms part of an hydraulic actuator (#71).
As to Claim 9, Robl discloses the invention of Claim 8 (Refer to Claim 8 discussion). Robl also discloses wherein the clamp device (#92) includes an arm mounted to be pivotable about a pivot axis, the arm incorporating a pin engagement portion distal from the pivot axis.
As to Claim 10, Robl discloses the invention of Claim 9 (Refer to Claim 9 discussion). Robl also discloses wherein the arm is biased by biasing means (Paragraph 0021).
As to Claim 11, Robl discloses the invention of Claim 10 (Refer to Claim 10 discussion). Robl also discloses wherein the biasing means is a spring (Paragraph 0021).
As to Claim 13, Robl discloses the invention of Claim 10 (Refer to Claim 10 discussion). Robl also discloses wherein the driving force is hydraulic (#71).
Claim 15, Robl discloses the invention of Claim 8 (Refer to Claim 8 discussion). Robl also discloses wherein the pin engagement surface (#74) is planar and is located at and forms the distal leading part of the wedge.
As to Claim 16, Robl discloses the invention of Claim 15 (Refer to Claim 15 discussion). Robl also discloses wherein the pin engagement surface (#74) lies in a plane that is substantially in line with the direction in which the locking element is, in use, moved by the driving force.
As to Claim 17, Robl discloses the invention of Claim 16 (Refer to Claim 16 discussion). Robl also discloses wherein the wedge locking element is coupled to an hydraulic linear actuator (#71).
As to Claim 18, Robl discloses a quick coupler for coupling the pin (#36) of an attachment to earth working machinery, the coupler including a locking device (Figures 2 and 3) for coupling the pin of an attachment to earth working machinery the locking device having a wedge locking element (#66) which includes a sloping wedge surface (Wedge shaped portion of #66 proximate #36) the wedge locking element being slidingly (#72) retained  in the quick coupler wherein projecting from the wedge surface is an engagement surface (#74) with which the attachment pin (#36) can engage but not apply any substantial loading force to the wedge locking element in the event of failure of a driving force maintaining the wedge locking element in a position whereby the pin is wedge coupled by the wedge surface to the coupler (Paragraph 0021), and a clamp device (#92) operable to retain the pin (#36) with the pin engagement surface in the event of said failure of the driving force the clamp device being mounted for movement with the wedge locking element.
As to Claim 19, Robl discloses the invention of Claim 18 (Refer to Claim 18 discussion). Robl also discloses wherein the clamp device (#92) is mounted to the wedge locking element (#66) and includes an arm mounted to be pivotable about a pivot axis, the arm is biased by biasing means (Paragraph 0021) and incorporates a pin engagement portion distal from the pivot axis.
As to Claim 20, Robl discloses the invention of Claim 19 (Refer to Claim 19 discussion). Robl also discloses wherein the pin engagement surface (#74) is planar and is located at and forms the distal leading part of the wedge.
As to Claim 21, Robl discloses the invention of Claim 20 (Refer to Claim 20 discussion). Robl also discloses wherein the pin engagement surface (#74) lies in a plane that is substantially in line with .
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 28 January 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678